the president pronounced the court’s opinion, that the action by one inspector against another, on the official bond of the latter, may well be maintained, and, consequently, that the demurrer was properly overruled by the County Court; but,that the record was defective in this, that the verdict of the jury assessing damages, on which the judgment was founded, did not appear therein ; and that the judgment of the County Court was erroneous in not attaching the recovery to future injuries.
Both judgments reversed, and new trial directed.